Case 0:20-cv-60548-RS Document 20 Entered on FLSD Docket 08/12/2020 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  BROWARD DIVISION

                                  CASE NO: 0:20-cv-60548-RS

 JEAN LUCAS,

           Plaintiff,

 v.

 NAVY FEDERAL CREDIT UNION,

           Defendant,

 _________________________________/

                                  NOTICE OF SETTLEMENT

           COMES NOW, Plaintiff Jean Lucas and Defendant Navy Federal Credit Union, pursuant

 to S.D. Fla. Local Rule 16.4, hereby advise this Honorable Court that this matter has been amicably

 resolved by virtue of a confidential settlement, with each party to bear their own costs and

 attorneys’ fees. The parties expect to file a Joint Stipulation of Dismissal within the next thirty

 (30) days.

           DATED: August 12, 2020.


  /s/ Sara L. Solano                                          /s/ Jean Lucas
  Sara L. Solano, Esq. (FL Bar No. 17966)                     Jean Lucas
  BURR & FORMAN LLP                                           9137 West Sunrise Boulevard
  350 East Las Olas Boulevard, Suite 1440                     Plantation, FL 33322
  Ft. Lauderdale, FL 33301                                    Telephone: (254) 291-6933
  Telephone: (954) 414-6200                                   Email: jlucasestate@gmail.com
  Facsimile: (954) 414-6201                                   Plaintiff Pro Se
  Email: flservice@burr.com
  Email: ssolano@burr.com
  Email: rzamora@burr.com

  Jacqueline Simms-Petredis, Esq. (FL Bar No. 906751)
  BURR & FORMAN LLP
  201 North Franklin Street, Suite 3200



 43968373 v1
Case 0:20-cv-60548-RS Document 20 Entered on FLSD Docket 08/12/2020 Page 2 of 2



  Tampa, Florida 33602
  Telephone: (813) 221-2626
  Facsimile: (813) 357-3534
  Email: jsimms-petredis@burr.com
  Email: dmorales@burr.com
  Email: mguerra@burr.com
  Email: anolting@burr.com

  Counsels for Defendant,
  Navy Federal Credit Union




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 12, 2020 the foregoing document was filed with

 the Clerk of Court by using the CM/ECF system. I FURTHER CERTIFY that a copy of the

 forgoing document was served via U.S. mail and email upon non-CM/ECF registered filers.

                                           Jean Lucas
                                  9137 West Sunrise Boulevard
                                      Plantation, FL 33322
                                 Email: jlucasestate@gmail.com
                                         Plaintiff Pro Se


                                          /s/ Sara L. Solano
                                          Sara L. Solano, Esq. (FL Bar No. 17966)
                                          BURR & FORMAN LLP




 43968373 v1                                  2
